— In an action for an accounting, in which the defendant has interposed a counterclaim for moneys owed him for services rendered, the plaintiff appeals from a judgment of the Supreme Court, Kings County, entered June 26, 1980; which was in favor of the defendant in the principal sum of $4,000, upon the granting of defendant’s motion for partial summary judgment on his counterclaim. (We deem the notice of appeal to be from the afore-mentioned judgment.) Judgment affirmed, with $50 costs and disbursements. No opinion. Damiani, J.P., Ti-tone, Mangano and Rabin, JJ., concur.